Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wilus Inst Standards (WO  2019/050381 A1 and EP 3684123 A1 cited in the International Search Report and corresponding to US 2020/0214006 A1) do not teach the base station and UE operating in a half-duplex operation in a frequency division duplexing mode.  The Examiner notes that the claimed invention “improves the manner in which the slot direction is indicated to a reduced capacity NR device operating in half duplex FDD” (see specification, paragraph 0066).  Applicant’s co-pending application 17/142128 (US 2021/0227551 A1) differs in the claimed subject matter in that in the instant claims the UE is “receiving a downlink control monitoring occasion configuration and monitoring for downlink control from a base station based at least on the indication of the slot pattern and on the monitoring occasion configuration.”  Zhou (US 2019/0141742 A1) was cited in the co-pending application, but also does not teach the base station and UE operating in a half-duplex operation in a frequency division duplexing mode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 17, 2022